(Por la Corte, á propuesta del
Juez Asociado Sr. Hutchison.)
PoR cuaNto, la denuncia en este caso expone que:
"... Los referidos acusados, ‘Eamos Hermanos, Inc.’ ... y Ángel Eodrí-guez, quien se dedica a la venta ambulante de pan, en el sitio y fecha arriba indicados, voluntaria e ilegalmente exhibían y ofrecían para la venta, y en la guagua Chevrolet tablilla C-821, una cantidad de bollos de pan, cuyo peso co-rrecto debía ser una libra, según lo expresaba un rótulo que llevaba estampado en la envoltura de cada uno de ellos ...”
Por Cuanto, la única prueba tendiente a demostrar que Eamos Hermanos, Inc., era dueña del pan a que se refiere la denuncia consistió en las envolturas, que contenían el nombre de la acusada apelante.
Por cuanto, estamos conformes con la apelante y 'con el Fiscal de esta Corte en que tal prueba era insuficiente para demostrar que era la acusada apelante quien exhibía y ofrecía para la venta el pan falto de peso.
Por tanto, se revoca la sentencia dictada por la Corte de Dis-trito. de Bayamón en marzo 28, 1939, y se absuelve a la acusada apelante Eamos Hermanos, Inc.
El Juez Asociado Sr. Travieso, no intervino.